Exhibit 10.1

 

IDACORP, Inc.
Idaho Power Company
2006 NEO Base Compensation Table

 

 

 

Current Base

New Base

Name

Title

Compensation ($)

Compensation ($)

 

 

 

 

Jan B. Packwood

President and Chief

630,000

650,000

 

Executive Officer,

 

 

 

IDACORP

 

 

 

 

 

 

J. LaMont Keen

Executive Vice

400,000

420,000

 

President, IDACORP

 

 

 

and President and

 

 

 

Chief Executive

 

 

 

Officer, Idaho Power

 

 

 

 

 

 

Darrel T. Anderson

Senior Vice President

240,000

280,000

 

- Administrative

 

 

 

Services and Chief

 

 

 

Financial Officer,

 

 

 

IDACORP and Idaho

 

 

 

Power

 

 

 

 

 

 

James C. Miller

Senior Vice President

270,000

280,000

 

of Power Supply,

 

 

 

Idaho Power

 

 

 

 

 

 

Thomas R. Saldin

Senior Vice President,

250,000

265,000

 

General Counsel and

 

 

 

Secretary, IDACORP

 

 

 

and Idaho Power

 

 

 

 

 

 

 